
	

113 HR 2162 IH: Environmental Compliance Cost Transparency Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2162
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for transparency and reporting related to
		  direct and indirect costs incurred by the Bonneville Power Administration, the
		  Western Area Power Administration, the Southwestern Power Administration, and
		  the Southeastern Power Administration related to compliance with any Federal
		  environmental laws impacting the conservation of fish and wildlife, and for
		  other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Environmental Compliance Cost Transparency Act of
			 2013.
		2.Transparency and
			 reporting
			(a)Information
			 included in monthly billing to power customersThe Administrators
			 of each of the Bonneville Power Administration, the Western Area Power
			 Administration, the Southwestern Power Administration, and the Southeastern
			 Power Administration shall include in monthly billings sent to each of their
			 power customers information estimating and reporting the costs of the
			 customer’s share of the direct and indirect costs incurred by the
			 administration related to compliance with any Federal environmental laws
			 impacting the conservation of fish and wildlife considered by the Administrator
			 concerned, at that Administrator’s sole discretion after consultation with
			 consumers, to be relevant.
			(b)Direct
			 costsDirect costs reported under this section shall include
			 Federal agency obligations related to costs of studies; capital, operation,
			 maintenance, and replacement costs; and staffing costs.
			(c)Indirect
			 costsIndirect costs reported under this section shall include
			 foregone generation and replacement power costs, including the net costs of any
			 transmission.
			(d)CoordinationThe
			 Commissioner of the Bureau of Reclamation and the head of any other affected
			 Federal agency shall assist the Administrators with the identification of the
			 costs.
			(e)ReportNo
			 later than January 30 of each year, each of the Administrators referred to in
			 subsection (a), in coordination with the Bureau of Reclamation and other
			 affected Federal agencies, shall provide an annual report to the appropriate
			 committees of the House of Representatives and the Senate estimating the total
			 of the direct and indirect costs incurred by the administration related to
			 compliance with any Federal environmental laws impacting the conservation of
			 fish and wildlife, the sources of replacement power, and costs related to
			 integrating wind energy resources considered by the Administrator concerned, at
			 that Administrator’s sole discretion after consultation with consumers, to be
			 relevant.
			
